Citation Nr: 0011606	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis with 
scarring of the lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1997 RO decision which denied 
service connection for tuberculosis with scarring of the 
lungs.  

The Board notes that the RO previously denied service 
connection for tuberculosis in a November 1976 decision but 
that in the February 1997 decision the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection was not considered.  Instead, the RO 
proceeded to adjudicate the merits of service connection for 
tuberculosis.  Even if the RO determined that new and 
material evidence was presented to reopen the claim, such is 
not binding on the Board, and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).


FINDINGS OF FACT

1.  In a November 1976 rating decision, the RO denied a claim 
for service connection for tuberculosis, and the veteran did 
not appeal the RO determination.  

2.  Evidence received since the November 1976 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for tuberculosis with scarring 
of the lungs; and the November 1976 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1968 to 
August 1970.  The service medical records show that on a 
February 1968 physical examination for enlistment purposes 
his lungs were normal and a chest X-ray was negative.  In 
December 1968, the veteran was diagnosed with common cold.  
In May 1969, he was diagnosed with an upper respiratory 
infection.  On an August 1970 physical examination for 
separation purposes, the veteran's lungs were normal and a 
chest X-ray was negative.  

The veteran appeared for an examination at the Robeson County 
Department of Health in February 1972.  He reported having 
had the flu in January 1971 and complained of being hoarse 
ever since a cold about a month previously, along with sputum 
and night sweats.  He denied shortness of breath.  A health 
department record indicates that a tuberculin skin test had 
not "converted" in the past 12 months.  X-rays were 
essentially negative.  A doctor stated that, in view of an 
apparent PPD conversion since the veteran's last tuberculin 
skin test in September 1971, prophylactic drug therapy was 
recommended for one year following medical screening.  The 
veteran appeared for a medical screening in July 1972 with no 
complaints.  X-rays were essentially negative.  He was 
prescribed a drug prophylaxis for one year.  A health 
department record indicates that the veteran was under active 
surveillance for tuberculosis or conditions related to 
tuberculosis.  

From October 1975 to March 1976, the veteran was hospitalized 
at the McCain Hospital with a diagnosis of pulmonary 
tuberculosis, far advanced, active.  A discharge summary 
indicates that he had been referred to the hospital on the 
basis of an abnormal chest X-ray and that a friend of his had 
suffered from pulmonary tuberculosis in the recent past.  At 
the time of discharge, the veteran's condition was improved.  

In March 1976, the veteran filed a claim for service 
connection for pulmonary tuberculosis.

In November 1976, a VA radiologist reviewed post-service 
chest X-ray films from 1972, to determine if there was 
evidence of tuberculosis, and such review was negative.

In a November 1976 decision, the RO denied service connection 
for tuberculosis.  Later that month, the veteran was notified 
by letter of the decision and of his appellate rights, and he 
did not appeal.  

A November 1976 VA medical certificate indicates that chest 
X-rays were ordered.  The diagnoses included non-specific 
densities and history of tuberculosis.  

In September 1977, the veteran was hospitalized at the VA 
primarily for low back complaints.  A medical record 
indicates that he had a history of tuberculosis and was 
receiving medication.  The final diagnoses included inactive 
tuberculosis.  

On a December 1977 VA examination, the veteran complained of 
chest pain at times.  It was noted that he was followed by 
his local health department at three month intervals and took 
medication for his lungs.  The diagnosis, in pertinent part, 
was pulmonary tuberculosis, far advanced, active, improving 
on treatment, by record.  A chest X-ray on the examination 
was normal.  

A May 1978 psychological evaluation report indicates in the 
veteran's medical history that he had tuberculosis in October 
1975, was still on medication, and was being followed by the 
local health department.  

In an April 1982 letter, the Robeson County Department of 
Health referred to the veteran's hospitalization for 
pulmonary tuberculosis from October 1975 to March 1976 and 
noted that he had been followed for the disease for some 
years.  It also noted that the veteran's most recent X-ray 
was essentially clear throughout both lung fields except for 
very slight scarring at the right apex and his present 
diagnosis was pulmonary tuberculosis, minimal, inactive.  

In November 1996, the veteran filed an application to reopen 
a claim for service connection for tuberculosis (with 
scarring of the lungs).  

Subsequently, medical records from the Robeson County 
Department of Public Health were received.  Two records 
(those dated in 1972) were duplicative of those previously 
received.  Other records show that the veteran was 
periodically followed in the clinic, from June 1976 to March 
1984, for pulmonary tuberculosis after an initial diagnosis 
in 1975.  These records show that his condition was stable 
and minimal, and that he was being maintained on anti-
tuberculosis drugs up until 1979 when he became asymptomatic.  

Private medical records dated from January 1990 to December 
1996 do not show any complaints or treatment of tuberculosis, 
or any other respiratory disorder.  

In a February 1997 decision, the RO denied service connection 
for tuberculosis and scarring of the lungs.  The veteran 
submitted his notice of disagreement with the decision in 
March 1997, stating that his records from Womack Army 
Hospital will prove his claim.  

In a statement received in April 1997, the veteran asserted 
that he was treated at the Army Womack Hospital sometime 
during basic training in 1968.  A form received from the Army 
medical department at Fort Bragg, North Carolina in April 
1997 indicates that it did not locate the veteran's records 
but that such records needed to be obtained from St. Louis, 
Missouri [i.e., at the National Personnel Records Center].  

In his May 1997 substantive appeal, the veteran claimed that 
he caught the tuberculosis germ while he was overseas.  He 
alleged that he was short of breath while overseas and that 
he was the only one in his family to have tuberculosis.

VA outpatient records show that in November 1997 the veteran 
complained of a sore throat and hoarseness for more than a 
month.  The diagnosis, in pertinent part, was bronchitis.  He 
was to have a chest X-ray to rule out active disease.  A 
February 1998 record refers to the veteran's history of 
tuberculosis treatment in the past.  

At a February 1998 RO hearing before a hearing officer, the 
veteran testified that he was treated at Fort Bragg, shortly 
after entering the service, for breathing problems and that 
he continued to have such problems when he went to Vietnam; 
that he was given medication in service for a cold and that 
the only X-ray in service was taken upon entrance; that after 
service he sought treatment for similar problems at the 
Robeson County Health Department where a skin test was 
positive for tuberculosis and he was given medication to take 
for a year; and that he was hospitalized for several months 
beginning in 1975 with tuberculosis.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for tuberculosis if manifest to a degree of 
10 percent or more within three years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the present case, a claim for service connection for 
tuberculosis was previously denied by the RO in a November 
1976 decision.  The veteran did not appeal that decision, and 
it is considered final, with the exception that the claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for 
tuberculosis in November 1976, it considered service medical 
records from the veteran's 1968-1970 active military service 
which did not show any tuberculosis.  Post-service medical 
records from the veteran's county health department show that 
in 1972 he was placed on prophylactic drug therapy on the 
basis of a positive tuberculin skin test, but there was no 
evidence that he had tuberculosis at that time (chest X-ray 
films from 1972 were later reviewed by a VA doctor who found 
no evidence of tuberculosis).  Other post-service medical 
records show that the veteran was hospitalized from October 
1975 to March 1976 for pulmonary tuberculosis.  Pulmonary 
tuberculosis was first shown more than five years after 
service (well beyond the three-year period for a presumption 
of service incurrence).  At the time of the November 1976 RO 
decision, there was no medical evidence showing that the 
veteran's tuberculosis was linked to his active service.  

Evidence submitted since the November 1976 RO decision 
includes VA medical records and additional (and duplicative) 
county health department records, which show continued 
follow-up of the veteran's pulmonary tuberculosis after he 
was discharged from the hospital in 1976.  These medical 
reports do not show incurrence of tuberculosis during active 
service or manifestation of such to a compensable degree 
within three years after active service.  The additional 
medical evidence is merely cumulative of medical records 
considered by the RO when it denied the claim in November 
1976; such is not new evidence.  Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  The additional medical evidence also 
is not material evidence as it does not link tuberculosis to 
service, and under the circumstances the evidence  is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Since the 1976 RO decision, the veteran has again asserted 
that he initially had respiratory problems during active 
service and that he sought treatment for these problems soon 
after discharge whereupon he tested positive in a tuberculin 
skin test.  This assertion is not new as it is cumulative or 
redundant of his statements which were of record at the time 
of the prior final denial of the claim.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence to reopen the claim.  38 C.F.R. § 
3.156; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1976 RO decision which 
denied service connection for tuberculosis.  Thus, the claim 
has not been reopened, and the November 1976 RO decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
tuberculosis with scarring of the lungs is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

